IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00296-CR

WILLIE MAJORS, III,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F49961


                           MEMORANDUM OPINION

       Willie Majors, III is attempting to appeal his conviction which occurred on July 28,

2016. Majors’s counsel, however, was deployed on active duty with the United States Air

Force in August and was unable to arrange for a notice of appeal to be filed with the trial

court. Rather, he arranged only for a motion for extension of time to file a notice of appeal

to be filed with this Court, which was filed on September 9, 2016.

       Majors’s notice of appeal was due on August 27, 2016. See TEX. R. APP. P. 26.2(a)(1).

No notice of appeal has been filed. A timely notice of appeal is necessary to invoke our
jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Without one, we

have no jurisdiction to consider this appeal.

        Even if we construed the motion for extension of time as the notice of appeal

improperly filed in this Court rather than with the trial court clerk, see TEX. R. APP. P.

25.2(c), we would still not have jurisdiction to consider the appeal. Although the

motion/notice was filed within 15 days of the last day allowed for filing a notice of

appeal, see TEX. R. APP. P. 26.3, we would still need a second document, filed within that

same 15 day window, to serve as the motion for extension of time to file the notice of

appeal. Olivo, 918 S.W.2d at 522 (“A court of appeals may grant an extension of time to

file notice of appeal if the notice is filed within fifteen days after the last day allowed and,

within the same period, a motion is filed in the court of appeals reasonably explaining

the need for the extension of time.”). We do not have that second document. When a

notice of appeal is filed within the fifteen-day period but no timely motion for extension

of time is filed, we lack jurisdiction to dispose of the appeal in any manner other than by

dismissing it. Id. at 523. Likewise, when a motion for extension of time to file a notice of

appeal is filed within the 15 day period but no notice of appeal is filed within the same

15 day period, we lack jurisdiction to dispose of the appeal in any manner other than by

dismissing it. See id.




Majors v. State                                                                          Page 2
        Although counsel has been deployed on active duty which prevented counsel

from filing the appropriate documents to initiate the appeal, we have no choice but to

dismiss Majors’s appeal for want of jurisdiction.1



                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Motion dismissed
Opinion delivered and filed September 21, 2016
Do not publish
[CR25]




1
  Majors’s motion for extension of time to file a notice of appeal is likewise dismissed for want of
jurisdiction.

Majors v. State                                                                              Page 3